Citation Nr: 0408949	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  99-22 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

What evaluation is assignable for a bilateral eye disorder, 
from December 26, 1997?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from October 1993 to 
December 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, granting entitlement to 
service connection for a bilateral eye disorder, 
characterized then as optic atrophy of the left eye with 
contracture of the central visual field to 42 degrees and 
retinal lattice degeneration of both eyes.  A 10 percent 
schedular evaluation was assigned effective from December 26, 
1997.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center in Washington, D.C.  
Consistent with the instructions below, VA will notify the 
veteran of any further action required on his part.


REMAND

It is contended by and on behalf of the veteran that the 
rating initially assigned for his service-connected bilateral 
eye disorder does not reflect the nature and severity of such 
disability.  Review of the record discloses that the initial 
postservice VA eye examinations of the veteran were conducted 
in 1998, and that he has since complained of a continuing 
deterioration in eye function, particularly that of a further 
constriction of the visual field of the left eye.  Further 
eye examination is thus indicated, requiring remand of this 
case to the RO.  

Further consideration of the question of whether staged 
ratings are for assignment in this instance is also 
necessitated by the facts presented.  See Fenderson v. West, 
12 Vet. App. 119 (1999) (at the time of an initial rating, 
separate or "staged" ratings may be assigned for separate 
periods of time based on the facts found).  Additional review 
is also needed to ensure compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), and for the RO's consideration of the question 
of whether the VCAA notice was issued outside the 
chronological sequence set forth in 38 U.S.C.A. §§ 5100, 5103 
(West 2002); 38 C.F.R. § 3.159 (2003), and, is so, whether 
the veteran has been prejudiced thereby.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran of what information and 
specific evidence are needed to 
substantiate his claim for a rating in 
excess of 10 percent for a bilateral eye 
disorder from December 26, 1997.  The 
veteran must also be notified of what 
specific portion of that evidence VA will 
secure, and what specific portion he 
himself must submit.  The RO must also 
advise the veteran to submit all 
pertinent evidence not already on file 
that is held in his possession.  The RO 
should notify the veteran that, if 
requested, VA will assist him in 
obtaining pertinent records of treatment 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and authorization.  Finally, 
the RO must address the question of 
whether notice of the VCAA was provided 
to the veteran outside the chronological 
sequence set forth in the above-cited 
statutes and regulation, and, if so, 
whether he has been prejudiced as a 
result.

2.  The RO must obtain for inclusion in 
the claims folder any and all records 
pertaining to VA medical treatment 
received by the veteran for his service-
connected bilateral eye disorder from 
1999 to the present.  Efforts to obtain 
these Federal records must continue until 
they are obtained or the RO concludes 
that such records do not exist or 
continued efforts to obtain them would be 
futile.  

3.  Thereafter, the veteran must be 
afforded a VA eye examination by an 
ophthalmologist for an evaluation of the 
nature and severity of his service-
connected bilateral eye disorder.  The 
claims folder in its entirety must be 
made available to the examiner for review 
and the examiner must reference in 
his/her report whether in fact the claims 
folder was reviewed.  Such examination is 
to include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the full extent of 
all disability present.  Such diagnostic 
testing must include visual field testing 
of both eyes, charted on Goldmann 
Perimeter Charts, copies of which must 
accompany the examiner's report.  As 
well, testing of the veteran's central 
visual acuity must be undertaken.  All 
applicable diagnoses must be fully set 
forth.  

The examiner is asked to respond to each 
of the following:  

(a)  Is there present or absent 
evidence of homonymous 
hemianopsia or its equivalent?

(b)  Is there present or absent 
a loss of the temporal half of 
the visual field of one or both 
eyes.  If but one, which eye is 
affected?

(c)  Is there recent or absent 
a loss of the nasal half of the 
visual field of one or both 
eyes?   If but one, which eye 
is affected?

(d)  Specified in degrees, what 
is concentric contraction of 
the visual field of each eye?

(e)  Other than visual field 
loss, what other eye defects, 
to include those of the retina, 
are present which are part and 
parcel of the service-connected 
bilateral eye disorder?  Are 
there present or absent any 
pain, rest requirements, or 
episodic incapacity in 
association with the veteran's 
bilateral eye disorder?

(f)  Does the veteran's 
service-connected bilateral eye 
disorder markedly interfere 
with his employment?
4.  Lastly, the RO must readjudicate the 
question of what rating is for assignment 
for the veteran's bilateral eye disorder 
from December 26, 1997, based all of the 
evidence of record and all governing 
legal authority, to include the VCAA and 
Fenderson.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition of 
the claim in question as a result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




